DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.  

Claims 1, 4, and 7 have been amended, 
Claims 2, 3, 5, and 6 were previously cancelled, and 
Claims 1, 4, and 7 are currently pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4, and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
In regards to claims 1, 4, and 7, In each independent the first user information is mapped against the second user information specifically mapping the CUID and the MAC address to determine “the given user”.  Yet the second user is the only user that the CUID and the MAC address is gathered.  So how are the first and second user compared.  During the interview with the applicant, the examiner thought the applicant was going to claim a first user buying with a phone (CUID) and a second user searching with a computer (MAC address) and then based on being the same product “assuming the first user and the second user was the same user and hence “the given user”.  The claims match two users but only the one user has the information that is somehow compared and the determined to be the given user, since the information used is not retrieved/acquired from the first user, the first user isn’t used in the mapping.  Further, if the product purchased (CUID) and the product search (MAC address) are the same what other information is used to determine that these two separate users are actually the same “given user”.   Examiner’s Note:  For the purposes of this examination, because it is unclear what the applicant is trying to claim, the examiner is going to use the claims as they were presented previously for prior art sake.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4, and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 4, and 7, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The Claims 1, 4, and 7 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 4, and 7 are directed to sending and receiving data for tracking users’ personal behavior.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4, and 7 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 4 and 7, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 4 and 7, recites, in part, 
acquiring log information formed by users' Internet-surfing; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
acquiring consumption information generated by the users' consumption via electronic payment; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
collecting, from the log information, first user information of users viewing specified content data, the specified content data being data on a specified product or service; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
collecting, from the consumption information, second user information of users paying for the product or service related to the specified content data; and  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
mapping the first user information with the second user information based on a user information mapping relation database storing multiple pieces of user information of the users, to acquire user behavior association data of a given user, wherein in the user mapping relation database, the given user corresponds to the CUID and the MAC address, wherein the mapping comprises determining, based on the user mapping relation database, that the CUID and the MAC address belong to the given user; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
storing the acquired user behavior association data into a search engine for searching, wherein the user behavior association data of the given user comprises data being acquired from different devices and corresponding to the given user, wherein the  data being  acquired  from  different  devices  and corresponding  to the given user comprises: data of the electronic payment performed by the phone having the CUID belonging to the given user, and data of the on-line consumption performed by the computer having the MAC address belonging to the given user.    (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of sending and receiving data for tracking users’ personal behavior.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Figures 3-5 and Paragraphs 0074-0081 of the specification (US Patent Application No. 2021/0035126 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system programmed to perform the method.  However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
Also for Claim 1 – Claim 1 as claimed, by the Broadest Reasonable Interpretation, is not necessarily performed by a computer.  The is no positive recitation of any machine performing any task, let alone any significant steps.  As such the claims is by definition organizing human activity.
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 4, and 7 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) (Pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Silver et al. (US Patent No. 8,935,797 B1 – Hereinafter Silver) and further in view of Rao et al. (US Patent Application Publication No. 2015/0262207 A1 – Hereinafter Rao).
Claim 1:
Silver teaches;
A data processing method based on electronic payment behaviors, comprising: (See at least Col 2, Lines 1-10)
acquiring log information formed by users' Internet-surfing; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
acquiring consumption information generated by the users' consumption via electronic payment; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
collecting, from the log information, first user information of users viewing specified content data, the specified content data being data on a specified product or service; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.  Since Silver tracks transaction and “shopping carts” it tracks p.) 
collecting, from the consumption information, second user information of users paying for a product or service related to the specified content data; and (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
generating a rate between a number of first users and a number of second users corresponding to the user behavior association data as an in-store consumption rate; and  (See at least Figure 3 and its related text and Col 1 Lines 13-21, Col 5, Lines 46-51. Where for multiple users conversion rates are calculated for conversion (a desired action = sale) for the online website’s store = in-store.  Applicant does NOT define in-store as brick and mortar and applicant’s specification discusses online purchase, so the Examiner is interpreting in-store as a purchase on a web-site.) 
storing the acquired user behavior association data and the in-store consumption  rate into a search engine for searching; (See at least Figure 3 and its related text.  The data is there for analysis which is searching.) 
mapping the first user information with the second user information based on a user information mapping relation database storing multiple pieces of information of the users, to acquire user behavior association data indicating that the first user information and the second user information belong to a same user ….  (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
the user behavior association data further comprises the specified content data and data of the product or service related to the specified content data corresponding to the same user.  (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
Silver IDs the user with a unique ID (in at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47) but does not appear to specify “wherein the user information comprises at least one of: a Cell phone Unique Identification (CUID), or a Media Access Control (MAC) address of the user
Rao teaches using a MAC address in at least paragraph 0085 for tracking users viewing product and/or services in at least paragraph 0033.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of using a unique identifier as taught by Silver by using a MAC address as taught by Rao.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the MAC address to ID the user of the secondary reference for the unique ID of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 4:
Silver teaches a System in at least Col 2, Lines 2-20.
The rest of claim 4 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 7:
Silver teaches a computer readable medium in at least Col 2, Lines 1-10.
The rest of claim 7 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.

Response to Arguments

As discussed above the examiner did not change the art because it is unclear what the applicant is trying to claim and therefore retained the rejection from the last Office Action.    

Applicant argued searching is better but the claims do not reflect that concept.  This may, or may not be, an accurate assessment, but because the claims are indefinite the examiner could not adequately assess the concept.  .  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681